In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from so much of a dispositional order of the Family Court, Kings County (Segal, J.), dated November 10, 1998, as, after fact-finding and dispositional hearings, terminated her parental rights, and St. Vincent’s Services for Children cross-appeals from so much of the same order as directed weekly visitation between Rebecca M. and her siblings.
Ordered that the cross appeal is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed insofar as appealed from, without costs and disbursements.
The petitioner established by clear and convincing evidence that it used diligent efforts to encourage and strengthen the parental relationship (see, Matter of Richard W., 265 AD2d 685). Further, the termination of the mother’s parental rights is supported by a preponderance of the evidence (see, Matter of Star Leslie W., 63 NY2d 136), and the Family Court acted within its discretion by refusing to suspend the order (see, Family Ct Act §§ 631, 633). Friedmann, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.